ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 2/1/22 wherein claim 41 was amended and claims 5, 7-9, 11-15, 17, 18, 20-30, 35, 36, 39, 40, 44-51, 53-57, 59-63, and 65-69 were canceled.
	Note(s):  Claims 1-4, 6, 10, 16, 19, 31-34, 37, 38, 41-43, 52, 58, and 64 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 2/1/22 to the rejection of claims 1-4, 6, 10, 16, 19, 31-34, 37, 38, 41-43, 52, 58, and 64 made by the Examiner under 35 USC 112 and/or double patenting have been fully considered and deemed persuasive-in-part for the reasons set forth below.
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

U.S. Patent No. 10,207,013. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds encompassed by Applicant’s Formula I in independent claim 1 and uses thereof.  In particular, the claims of the instant invention differ from the patented claim at R2, R3, and R4.  Specifically, R2, R3, and R4 in the instant invention have a different definition, 
    PNG
    media_image1.png
    87
    162
    media_image1.png
    Greyscale
, from R1 whereas in the patented invention R1, R2, R3, and R4 are independently values including 
    PNG
    media_image2.png
    88
    209
    media_image2.png
    Greyscale
(in the patented invention X1 definition is equivalent to A5-X1 of the instant invention and patented X2 definition is equivalent to A6-X2).  Thus, the instant invention is encompassed by the patented invention.  As a result, the inventions disclose overlapping subject matter.
	APPLICANT’S ASSERTIONS
	In summary, it is asserted that the present claims are patentable over the cited patent because the instant application compounds show improved activity.  In particular, it is asserted that the compound showed an improved KD as a 1:1 complex and improved properties despite having a single metal binding center.  Thus, Applicant assert that instant invention has improved properties.
	EXAMINER’S RESPONSE
	Applicant’s assertions were considered, but deemed non-persuasive for reasons of record and those set forth below.  Specifically, both inventions disclose overlapping, 

II.	Claims 1-4, 6, 10, 16, 19, 31-34, 37, 38, 41-43, 52, 58, and 64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, and 7-16 of U.S. Patent No. 11,097,017. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to compounds encompassed by Applicant’s Formula I in independent claim 1 and uses thereof.  In particular, the claims of the instant invention differ from the patented claim at R2, R3, and R4.  Specifically, R2, R3, and R4 in the instant invention have a different definition, 
    PNG
    media_image1.png
    87
    162
    media_image1.png
    Greyscale
, from R1 whereas in the patented invention R1, R2, R3, and R4 are independently values including 
    PNG
    media_image2.png
    88
    209
    media_image2.png
    Greyscale
(in the patented invention X1 definition is equivalent to A5-X1 of the instant invention and patented X2 definition is equivalent to A6-X2).  Thus, the instant invention is encompassed by the patented invention.  As a result, the inventions disclose overlapping subject matter.
APPLICANT’S ASSERTIONS
	In summary, it is asserted that the present claims are patentable over the cited patent because the instant application compounds show improved activity.  In particular, it is asserted that the compound showed an improved KD as a 1:1 complex and improved properties despite having a single metal binding center.  Thus, Applicant assert that instant invention has improved properties.
	EXAMINER’S RESPONSE
	Applicant’s assertions were considered, but deemed non-persuasive for reasons of record and those set forth below.  Specifically, both inventions disclose overlapping, some of the same, species.  According to MPEP 2112.01, if the compound/composition is physically the same, it must have the same properties.  Products of identical chemical composition cannot have mutually exclusive properties.  As a result of MPEP 2112.01, the species of the instant invention, like those encompassed by the patented invention, would have ‘improved’ properties.  Hence, the double patenting rejection is still deemed proper.

112 Second Paragraph Rejections
I.	The 112 second paragraph rejections over claims 41-43 is WITHDRAWN because Applicant amended the claims to overcome the rejections.
	II.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-4, 6, 10, 19, 32-34, 38, and 41-43:  The claims as written are ambiguous because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1-4, 6, 10, 19, 32-34, and 38 recite the broad recitations alkanediyl, substituted alkanediyl, alkylamino, substituted alkylamino, dialkylamino, substituted dialkylamino, heteroaryl, and/or substituted heteroaryl, and the claims also recite alkanediyl C≤4; substituted alkanediyl C≤4, alkylamino C≤12, substituted alkylamino C≤12, dialkylamino C≤12, substituted dialkylamino C≤12, heteroaryl C≤12, and/or substituted heteroaryl C≤12 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.



APPLICANT’S ASSERTIONS
	In summary, it is asserted that parenthetical statements further define the chemical group they modify.  In addition, it is asserted that the claims should be given their broadest reasonable interpretation consistent with the specification.
	EXAMINER’S RESPONSE
	Applicant’s arguments were considered, but deemed non-persuasive for reasons of record and those set forth below.  While parentheses may be used to further define a chemical group (e.g., a common chemical name and the IUPAC name is parenthesis), in the instant invention, the information in the parentheses falls within the range within a range concept (a broad limitation followed by a narrower limitation).  Specifically, ‘alkanediyl (C≤4)’ is interpreted as one is broadly claiming an alkanediyl and in the parentheses, Applicant wants the alkanediyl limited to a C1-C4 alkanediyl.  This a broad limitation followed by a narrower limitation.  If Applicant had written C1-C4 alkanediyl, the interpretation would be different.  The interpretation is that the alkanediyl is limited to a C1-C4 alkanediyl.  If Applicant intended the claims to read that way, it is respectfully requested that the claims be amended to replace, for example, ‘alkanediyl (C≤4)’ with ‘C1-C4 alkanediyl’.
	For the reasons set forth above, the rejection is still deemed proper.

Essential Steps Are Missing
The 112 second paragraph (essential steps are missing) rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.

NEW GROUNDS OF REJECTIONS
112 Second Paragraph Rejections
Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 41:  The claim is ambiguous because it is unclear what disease state Applicant is referring to that is being imaged.  What determines if a disease is present or not (e.g., is there an uptake by cells compared to control data)?  What diseases are compatible with the compounds of the instant invention.  Also, how is the scan being analyzed to determine there is a diseased state or not presence?

COMMENTS/NOTES
It should be noted that no prior is cited against the instant invention.  In particular, the claims are distinguished over the prior art because the prior art neither anticipates nor renders obvious compounds of Formula I (and uses thereof) as set forth in independent claim 1.  The closest art is Applicant’s own work that is cited in the double patenting rejections above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        February 10, 2022